[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.                                            
    

Exhibit 10.3
First Amendment to the
Supply Agreement
between
Dow Corning Corporation
and
Enphase Energy, Inc.


This First Amendment to the Supply Agreement (the “Amendment”), effective as of
August 1, 2014 is made by and between Dow Corning Corporation, with its
principal offices located at 2200 W. Salzburg Road, Midland, MI 48686 ("Dow
Corning") and Enphase Energy, Inc. with its principal offices located at 1420 N.
McDowell Blvd., Petaluma, CA 94954 (“Buyer”) and amends that certain Supply
Agreement (Dow Corning Accession Number CW248785), made as of April 22, 2014 by
and between Dow Corning and Buyer (the “Agreement”).


NOW, THEREFORE, in consideration of the mutual promises contained in this First
Amendment, the parties agree as follows:


1.
The full container load description has been amended. Section 6.1 will be
replaced by the following:



Freight terms are INCOTERMS 2010 [***] to Flextronics Electronics
Technology(Shenzhen) Co., LTD # 89 Yong Fu Road, Tong Fu Yu Industrial Park, Fu
Yong Town, Bao An District, Shenzhen, 518103 P.R. China or any other location
agreed to by Buyer and Dow Corning. Title and risk of loss with respect to all
Products shall pass to Buyer upon delivery pursuant to [***] terms. Except as
set forth in Section 6.4, Dow Corning will deliver the Product(s) in full
container loads (78 drums/39 kits, double stacked) from Dow Corning’s bonded
warehouse in Hong Kong. Upon notification from Dow Corning for shipment release
against a purchase order placed by Buyer to Dow Corning, Buyer or its designated
agent must complete Import Customs Clearance and provide confirmation thereof to
Dow Corning prior to completion of the shipment to Flextronics warehouse in
Shenzhen, China.


Except as specifically modified or amended hereby, the Agreement shall remain in
full force and effect and, as modified or amended, is hereby ratified, confirmed
and approved.


IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized officers.




DOW CORNING CORPORATION
 
ENPHASE ENERGY, INC.
 
 
 
 
 
By:
/s/ John E. Church
 
By:
/s/ Paul Nahi
Name:
John E. Church
 
Name:
Paul Nahi
Title:
Sales Director
 
Title:
President & CEO
Date:
July 30, 2014
 
Date:
July 23, 2014

 



